Citation Nr: 1526055	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  14-25 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for regular aid and attendance of another person.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to August 1953.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction currently resides at the RO in San Juan, the Commonwealth of Puerto Rico.

The Veteran filed a substantive appeal (Form 9) dated June 2014.  Subsequent to the filing of the June 2014 Form 9, the Veteran was afforded a VA examination in July 2014 for his special monthly pension claim, and a report of the examination was associated with the claims folder.  The Board observes that the RO did not readjudicate the Veteran's claim after the VA examination report was associated with the claims folder, and the Veteran has not waived the additional evidence.  However, because the Veteran's Form 9 was received after February 2, 2013, a waiver of the additional evidence is not required.  See § 501, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial RO review of evidence submitted to the RO or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the RO initially review such evidence).

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.  The Veteran receives nonservice-connected disability pension for coronary artery disease and hypertension.

2.  Due to innocently acquired disabilities, the Veteran is unable to care for himself or protect himself from the hazards or dangers incident to the daily environment.


CONCLUSION OF LAW

The criteria for special monthly pension, based on the need for regular aid and attendance of another person, have been met.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.351, 3.352 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate his claim.  Therefore, no further development is required before the Board decides the claim.

Legal Criteria

A veteran who is entitled to pension will receive an increased rate of pension (special monthly pension) if he is in need of regular aid and attendance or is permanently housebound.  38 U.S.C.A. § 1521(d), (e).  

Special monthly pension at the aid and attendance rate is payable when a Veteran is helpless or so nearly helpless that he requires the regular aid and attendance of another person.  38 U.S.C.A. §§ 1502(b), 1521 (West 2014); 38 C.F.R. § 3.351(a), (b) (2014). 

To establish a need for regular aid and attendance, the claimant must (1) be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) be a patient in a nursing home because of mental or physical incapacity; or (3) show a factual need for aid and attendance.  38 U.S.C.A. § 1502(b); 38 C.F.R. §§ 3.351(c).

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself through loss of coordination of the upper extremities or through extreme weakness, or attend to the wants of nature.  It includes the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid.  A need for aid and attendance also includes either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to the daily environment.  It is only necessary that the evidence establish that the person is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran is currently in receipt of nonservice-connected pension for coronary artery disease and hypertension.  He contends he is entitled to special monthly pension based on need for regular aid and attendance of another person.

After review of the available evidence of record, the Board finds that the evidence of record supports a grant of special monthly pension based on the need for regular aid and attendance of another person.  In this regard, the Board notes that a neurologist, P.R., completed an examination report for housebound status or permanent need for regular aid and attendance in July 2014.  Dr. P.R. diagnosed the Veteran with dementia and memory disturbance.  Moreover, the Veteran's cognitive problems and tremors restricted daily activities.  The physician noted that the Veteran was able to feed himself, was not legally blind, and did not require nursing home care.  However, the Veteran was not able to prepare his own meals and he needed assistance in bathing and tending to other hygiene needs.  He also required management of medication as he frequently forgot to take his medication due to the dementia.  Further, he did not have the ability to manage his own financial affairs.  His perpetual memory loss affected his daily activities, and he could only leave his house for 3 or 4 hours per day.  Moreover, the Board finds the Veteran's statements concerning his difficulty performing activities of daily living due to his disabilities to be competent and credible as these statements are supported by the July 2014 examination report.  The Board also finds the July 2014 VA examination to be of great probative value as it was based on an examination of the Veteran by a skilled medical professional.    

The Board notes that the RO has denied this claim primarily based on the findings of a June 2011 VA examination.  That examination report indicates that the Veteran is not permanently bedridden and was accompanied to the examination by a family member.  The Veteran lived with his wife in a one-story house and she cooked and took care of other household duties.  The Veteran reported that he drove short distances near his home.  He did not use an orthopedic or prosthetic appliance.  At that time, the Veteran had dizziness less than weekly and mild memory loss but imbalance did not affect the ability to ambulate.  He was able to perform all self-care functions and was able to walk without the assistance of another person.  The Veteran was also able to leave the house unrestricted.  His best corrected vision was not 5/200 or less.  The Veteran's right hand tremors affected his ability to protect himself from the daily environment.  The Veteran did have some difficulty as a result of his upper right extremity with dressing and undressing and self-grooming.  He was able to feed himself, bathe himself and use the toilet normally.  The Veteran knew the amount of his benefit payment, could prudently handle payments, knew the amounts of his monthly bills and was determined by the examiner to be capable of managing his financial affairs.  The examiner diagnosed status post non ST elevation myocardial infarction, active smoker, hypertension, impaired glucose tolerance, diverticulosis, and tremors.  The Board does not dispute the findings of the RO based on the June 2011 VA examination.  However, the most recent evidence, in particular the July 2014 examination report, supports a finding that the Veteran requires regular aid and attendance due to his disabilities of dementia and memory loss.  

Accordingly, entitlement to special monthly pension based on the need for regular aid and attendance is warranted.


ORDER

Entitlement to special monthly pension on account of the need for regular aid and attendance is granted, subject to criteria governing the payment of monetary awards.



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


